UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: O'Connor Fund of Funds: Masters Address of Principal Business Offices (No. & Street, City, State, Zip Code): 677 Washington Boulevard Stamford, Connecticut 06901 Telephone Number (including area code): (203) 719-1428 Name and address of agent for service of process: James M. Hnilo, Esq. UBS Alternative and Quantitative Investments LLC One North Wacker Drive, 32nd Floor Chicago, Illinois 60606 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes[X]No[] Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and State of New York on the 1st day of July, 2013. O'Connor Fund of Funds: Masters By: /s/ William J. Ferri Name: William J. Ferri Title: Principal Executive Officer Attest: /s/ Brad A. Green Name: Brad A. Green
